


Exhibit 10.28

 

BUFFALO WILD WINGS, INC.

DIRECTOR COMPENSATION ARRANGEMENTS

FOR FISCAL YEAR 2009

 

For fiscal year 2009, beginning on December 29, 2008, the compensation for the
directors who are not our employees was determined to be as set forth below. The
cash fees are annual amounts payable quarterly. The annual equity grants will be
issued immediately following election at the annual shareholders’ meeting.

 

Description

 

FY 2009

 

 

 

 

 

 

Board equity grants (chair and non-chair)     

 

 

 

 

RSUs fully vested*     

 

$

60,000

 

 

 

 

 

 

Board fees     

 

 

 

 

Chair     

 

$

40,000

 

Non-chair     

 

$

20,000

 

 

 

 

 

 

Compensation Committee fees     

 

 

 

 

Chair     

 

$

16,000

 

Non-chair     

 

$

8,000

 

 

 

 

 

 

Governance/Nominating Committee fees     

 

 

 

 

Chair     

 

$

10,000

 

Non-chair     

 

$

8,000

 

 

 

 

 

 

Audit Committee fees     

 

 

 

 

Chair     

 

$

16,000

 

Non-chair     

 

$

8,000

 

 

 

 

 

 

Executive Committee fees     

 

 

 

 

Chair     

 

$

5,000

 

Non-chair     

 

$

4,000

 

 

 

 

 

 

Compliance Committee fees     

 

 

 

 

Non-chair     

 

$

8,000

 

 

*

RSUs for the number of shares equal to $60,000 divided by the current stock
price.

 

 

 


--------------------------------------------------------------------------------